
	
		II
		110th CONGRESS
		1st Session
		S. 859
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 13, 2007
			Mr. Harkin (for himself
			 and Mr. Lugar) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To require the Secretary of Energy to award
		  funds to study the feasibility of constructing dedicated ethanol pipelines to
		  increase the energy, economic, and environmental security of the United States,
		  and for other purposes. 
	
	
		1.Short titleThis Act may be cited as the
			 Ethanol Infrastructure Expansion Act
			 of 2007.
		2.FindingsCongress finds that—
			(1)it is in the national interest to make
			 greater use of ethanol in transportation fuels;
			(2)ethanol is a clean, renewable fuel that
			 provides public health benefits in the form of reduced emissions, including
			 reduced greenhouse gas emissions that cause climate change;
			(3)ethanol use provides economic gains to
			 agricultural producers, biofuels producers, and rural areas;
			(4)ethanol use benefits the national security
			 of the United States by displacing the use of petroleum, much of which is
			 imported from foreign countries that are hostile to the United States;
			(5)ethanol can reduce prices at the pump for
			 motoring consumers by extending fuel supplies and due to the competitive cost
			 of ethanol relative to conventional gasoline;
			(6)ethanol faces shipping challenges in
			 pipelines that transport other liquid transportation fuels;
			(7)currently ethanol is shipped by rail tanker
			 cars, barges, and trucks, all of which could, as ethanol production expands,
			 encounter capacity limits due to competing use demands for the rail tanker
			 cars, barges, and trucks;
			(8)as the United States ethanol market expands
			 in the coming years there is likely to be a need for dedicated ethanol
			 pipelines to transport ethanol from the Midwest, where ethanol generally is
			 produced, to the Eastern and Western United States;
			(9)as of the date of enactment of this Act,
			 dedicated ethanol pipelines do not exist in the United States and will be
			 challenging to construct, at least initially;
			(10)Brazil has already shown that ethanol can
			 be shipped effectively via pipeline; and
			(11)having an ethanol pipeline study completed
			 in the very near term is important because the construction of 1 or more
			 dedicated ethanol pipelines would take at least several years to
			 complete.
			3.Definition of SecretaryIn this Act, the term Secretary
			 means the Secretary of Energy.
		4.Feasibility studies
			(a)In generalThe Secretary, in coordination with the
			 Secretary of Agriculture and the Secretary of Transportation, shall spend up to
			 $1,000,000 to fund feasibility studies for the construction of dedicated
			 ethanol pipelines.
			(b)Conduct of studies
				(1)In generalThe Secretary shall—
					(A)through a competitive solicitation process,
			 select 1 or more firms having capabilities in the planning, development, and
			 construction of dedicated ethanol pipelines to carry out the feasibility
			 studies described in subsection (a); or
					(B)carry out the feasibility studies in
			 conjunction with such firms.
					(2)Timing
					(A)In generalIf the Secretary elects to select 1 or more
			 firms under paragraph (1)(A), the Secretary shall award funding under this
			 section not later than 120 days after the date of enactment of this Act.
					(B)StudiesAs a condition of receiving funds under
			 this section, a recipient of funding shall agree to submit to the Secretary a
			 completed feasibility study not later than 360 days after the date of enactment
			 of this Act.
					(c)Study FactorsFeasibility studies funded under this Act
			 shall include consideration of—
				(1)existing or potential barriers to dedicated
			 ethanol pipelines, including technical, siting, financing, and regulatory
			 barriers;
				(2)potential evolutionary pathways for the
			 development of an ethanol pipeline transport system, such as starting with
			 localized gathering networks as compared to major interstate ethanol pipelines
			 to carry larger volumes from the Midwest to the East or West coast;
				(3)market risk, including throughput risk, and
			 ways of mitigating the risk;
				(4)regulatory, financing, and siting options
			 that would mitigate risk in these areas and help ensure the construction of
			 dedicated ethanol pipelines;
				(5)financial incentives that may be necessary
			 for the construction of dedicated ethanol pipelines, including the return on
			 equity that sponsors of the first dedicated ethanol pipelines will require to
			 invest in the pipelines;
				(6)ethanol production of 20,000,000,000,
			 30,000,000,000, and 40,000,000,000 gallons per year by 2020; and
				(7)such other factors that the Secretary
			 considers to be appropriate.
				(d)ConfidentialityIf a recipient of funding under this
			 section requests confidential treatment for critical energy infrastructure
			 information or commercially-sensitive data contained in a feasibility study
			 submitted by the recipient under subsection (b)(2)(B), the Secretary shall
			 offer to enter into a confidentiality agreement with the recipient to maintain
			 the confidentiality of the submitted information.
			(e)Review;
			 reportThe Secretary
			 shall—
				(1)review the feasibility studies submitted
			 under subsection (b)(2)(B) or carried out under subsection (b)(1)(B);
			 and
				(2)not later than 15 months after the date of
			 enactment of this Act, submit to Congress a report that includes—
					(A)information about the potential benefits of
			 constructing dedicated ethanol pipelines; and
					(B)recommendations for legislation that could
			 help provide for the construction of dedicated ethanol pipelines.
					5.FundingThere is authorized to be appropriated to
			 the Secretary to carry out this Act $1,000,000 for fiscal year 2008, to remain
			 available until expended.
		
